DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On page 8 of the Applicant’s Response, Applicant argues that the combination of Amento and Woods fails to show or render obvious “in response to the sound being detected during the monitoring, determining, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video” as recited in claim 1. 
The Examiner respectfully disagrees because Woods discloses a system for monitoring users while viewing a given media asset and at a particular point in time, an event in the media asset happens that causes the users to engage in conversation. The system monitors user voice input using control circuitry 304 which continuously accesses the microphone of the user input interface 310 to detect voices. Woods explicitly discloses that “In some embodiments, control circuitry 304 may include a biometric response engine 318. Biometric response engine 318 may include circuitry that remotely or directly monitors a user's physiological and physical responses to content being presented. For example, biometric response engine 318 may include a heart pulse rate monitor, facial expression or position detection circuitry, eye movement and position detection circuitry, breathing pattern detection circuitry, user position and orientation detection circuitry, and/or any combination thereof. Control circuitry 304 may continuously or periodically access biometric response engine 318 to detect any changes in physiological and/or physical attributes of a user at or during specified sections of a media content being presented.” ([0040], [0042], [0074]-[0076], [0084], Fig. 3). Thus, Woods teaches “in response to the sound being detected during the monitoring, determining, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 52-57, 59-67, 69-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-16, 20 of U.S. Patent No. US Pat. 10,390,097. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 1 and US Pat. 10,390,097 claim 1.
Instant Application Claim 1
US Pat. 10,390,097 Claim 1
A method comprising: generating for display a video to a first user; monitoring for a sound of the first user; in response to the sound being detected during the monitoring, determining, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video;
A method …: generating for display, at first user equipment and at a first time, a media asset to a first user; capturing, via audio capturing circuitry, when the media asset is being played at a first playback position, an audio recording of ambient sound from an environment at which the first user is present; determining whether the audio recording of ambient sound includes a vocal expression from the first user… capturing, via monitoring circuitry, user physiological data corresponding to the time period when the segment of the media asset is played… determining that the vocal expression is related to an occurrence during the segment of the media asset;
and in response to determining, based on the user physiological data, that the first user emitted the sound based on an occurrence in the video, storing the sound in connection with a timecode of the video corresponding to a time when the sound is detected, wherein, when the video is displayed to a second user, the sound of the first user is played back based on the timecode of the video stored in connection with the sound.
in response to determining that the vocal expression is related to the occurrence, determining, based on the user physiological data .. whether the vocal expression is caused by an event associated with the first user… storing the vocal expression in connection with the first playback position of the media asset; and causing, when the media asset is displayed at a second time later than the first time to a second user, the stored vocal expression to be played back at the first playback position of the media asset.


Since claim 1 in the instant application is a broader recitation of claim 1 in Pat. 10,390,097 it would have been obvious to modify claim 1 in Pat. 10,390,097 to get claim 1 in the instant application.
Claim 52 of the instant application corresponds to patented claim 2.
Claim 53 of the instant application corresponds to patented claim 3.
Claim 54 of the instant application corresponds to patented claim 4.
Claim 55 of the instant application corresponds to patented claims 1, 5.
Claim 56 of the instant application corresponds to patented claim 6.
Claim 57 of the instant application corresponds to patented claim 6.
Claim 59 of the instant application corresponds to patented claim 10.
Claim 60 of the instant application corresponds to patented claim 10.
Claim 61 of the instant application corresponds to patented claim 11.
Claim 62 of the instant application corresponds to patented claim 12.
Claim 63 of the instant application corresponds to patented claim 13.
Claim 64 of the instant application corresponds to patented claim 14.
Claim 65 of the instant application corresponds to patented claims 11, 15.
Claim 66 of the instant application corresponds to patented claim 16.
Claim 67 of the instant application corresponds to patented claim 16.
Claim 69 of the instant application corresponds to patented claim 20.
Claim 70 of the instant application corresponds to patented claim 20.

Claim Rejections - 35 USC § 112
Claims 54, 59-60, 64, 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 54, 64 recite the limitation “the view” in lines 6-7 of claim 54, 64.  There is insufficient antecedent basis for this limitation in the claims.
Claims 59, 69 recite the limitation “the vocal expression” in lines 4-5 of claims 59, 69.  There is insufficient antecedent basis for this limitation in the claims.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 52, 58, 61-62, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Amento et al. (US Pub. 2009/0183220) in view of Woods et al. (US Pub. 2013/0346867), herein referenced as Amento and Woods, respectively.
	Regarding claims 1, Amento discloses “A method comprising: generating for display a video to a first user… ([0011], [0018]-[0019], [0024], [0027], i.e., Fig. 1, 4, i.e., media stream is presented to a virtual audience that includes asynchronous viewers and synchronous viewers); 
… determining whether the first user emitted the sound based on an occurrence in the video ([0018], [0021], [0037], i.e., users provide audio annotations or comments regarding the media stream. For example, annotations may be the result of a controversial play during a sports event); and in response to determining… that the first user emitted the sound based on an occurrence in the video, storing the sound in connection with a timecode of the video corresponding to a time when the sound is detected, wherein, when the video is displayed to a second user, the sound of the first user is played back based on the timecode of the video stored in connection with the sound.” ([0018], [0026]-[0039], Figs. 3-4, i.e., annotation are linked temporally with the media stream using temporal markers, such that future viewers may view the stored annotations).
Amento fails to explicitly disclose monitoring for a sound of the first user; in response to the sound being detected during the monitoring, determining, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video.
Wood teaches the technique of monitoring for a sound of the first user ([0040], [0076], i.e., control circuitry 304 continuously accesses the microphone of the user input interface 310 to detect presence of voice input); in response to the sound being detected during the monitoring, determining, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video ([0042], [0044], [0075], [0084], i.e., an event happens in the media asset that causes users to engage in conversation. Additionally, control circuitry includes a biometric response engine that monitors a user’s physiological responses to content being presented).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of monitoring for a sound of the first user; in response to the sound being detected during the monitoring, determining, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video as taught by Woods, to improve the collaborative viewing system of Amento for the predictable result of automatically associating user commentary with a portion of media content. 
Regarding claim 52, Amento fails to explicitly disclose “wherein monitoring for a sound of the first user comprises: retrieving, from a profile of the user, a set of vocal characteristics; and determining that the sound is from the first user when a vocal characteristic from the set of vocal characteristics matches the sound.”
Woods teaches the technique of retrieving, from a profile of the user, a set of vocal characteristics; and determining that the sound is from the first user when a vocal characteristic from the set of vocal characteristics matches the sound ([0089], i.e., control circuitry 304 may use voice recognition engine 316 to cross-reference a voice fingerprint of the verbal input with a voice fingerprint database to determine the identity of the user from whom the verbal input was received). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of retrieving, from a profile of the user, a set of vocal characteristics; and determining that the sound is from the first user when a vocal characteristic from the set of vocal characteristics matches the sound as taught by Woods, to improve the collaborative viewing system of Amento for the predictable result of automatically confirming and identifying users based on voice recognition.
Regarding claim 58, Amento discloses “wherein the second user is in a different household than the first user ([0013]-[0014], Fig. 1, i.e., endpoint devices are connected via an IP core backbone network, thus understood to be in different premises or households) and wherein the sound is stored on a server.” ([0031, [0039], Fig. 1, i.e., application server 112 receives annotations from one or more members).
Regarding claim 61, Amento discloses “A system comprising: a display configured to display a video for a first user …storage circuitry ([0003], [0014], [0018], [0029], Figs. 1-5); and 
control circuitry configured to: … determine… whether the first user emitted the sound based on an occurrence in the video ([0018], [0021], [0037], i.e., users provide audio annotations or comments regarding the media stream. For example, annotations may be the result of a controversial play during a sports event); and in response to determining… that the first user emitted the sound based on an occurrence in the video, store, on the storage circuitry, the sound in connection with a timecode of the video corresponding to a time when the sound is detected, wherein, when the video is displayed to a second user, the sound of the first user is played back based on the timecode of the video stored in connection with the sound.” ([0018], [0026]-[0039], Figs. 3-4, i.e., annotation are linked temporally with the media stream using temporal markers, such that future viewers may view the stored annotations).
Amento fails to explicitly disclose a microphone configured to receive a sound of a first user; control circuitry configured to: monitor for the sound of the first user; in response to the sound being detected during the monitoring, determine, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video.
Woods teaches technique of providing a microphone configured to receive a sound of a first user; control circuitry configured to: monitor for the sound of the first user ([0040], [0076], i.e., control circuitry 304 continuously accesses the microphone of the user input interface 310 to detect presence of voice input); in response to the sound being detected during the monitoring, determine, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video ([0042], [0044], [0075], [0084], i.e., an event happens in the media asset that causes users to engage in conversation. Additionally, control circuitry includes a biometric response engine that monitors a user’s physiological responses to content being presented).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a microphone configured to receive a sound of a first user; control circuitry configured to: monitor for the sound of the first user; in response to the sound being detected during the monitoring, determine, based on user physiological data, whether the first user emitted the sound based on an occurrence in the video as taught by Woods, to improve the collaborative viewing system of Amento for the predictable result of automatically associating user commentary with a portion of media content. 
Regarding claim 62, claim 62 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 52.
Regarding claim 68, claim 68 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 58.

Claims 53, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Amento in view of Woods and in further view of Wheatley et al. (US Pub. 2015/0149473), herein referenced as Wheatley.
Regarding claim 53, the combination fails to disclose “wherein the determining, whether the first user emitted the sound based on an occurrence in the video, further comprises: determining whether the sound includes one or more keywords; retrieving metadata corresponding to the video; comparing the retrieved metadata with the one or more keywords; and determining, based on the comparing, that the sound is based on an occurrence in the video.”
Wheatley teaches the technique of determining whether the sound includes one or more keywords; retrieving metadata corresponding to the video; comparing the retrieved metadata with the one or more keywords; and determining, based on the comparing, that the sound is based on an occurrence in the video ([0076]-[0081], i.e., identify comments or reactions of users about a person or character associated with the media asset and process information associated with the media asset to identify the person in the media asset being spoken about using closed-captioning information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining whether the sound includes one or more keywords; retrieving metadata corresponding to the video; comparing the retrieved metadata with the one or more keywords; and determining, based on the comparing, that the sound is based on an occurrence in the video as taught by Wheatley, to improve the collaborative viewing system of Amento for the predictable result of identifying reasons behind user comments and to whom or what in the media asset they pertain ([0001]).
Regarding claim 63, claim 63 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 53.

Claims 56-57, 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Amento in view of Woods and in further view of Perry (US Pub. 2016/0361646), herein referenced as Perry.
Regarding claim 56, the combination fails to disclose “wherein, the when the video is displayed to the second user, the sound of the first user is played back based on the timecode of the video stored in connection with the sound, comprises: receiving an indication that the video is being played to the second user; querying a user database for a user profile corresponding to the second user; determining a connection between the first user and the second user based on the user profile corresponding to the second user.”
Perry teaches the technique of receiving an indication that the video is being played to the second user ([0087], [0105], i.e., a user selects the first user’s previously recorded gaming session); querying a user database for a user profile corresponding to the second user ([0054], [0096], i.e., determining if a user has a valid account and authorized to access the cloud gaming system); determining a connection between the first user and the second user based on the user profile corresponding to the second user ([0006], [0059], i.e., determining a friend status or relationship). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving an indication that the video is being played to the second user; querying a user database for a user profile corresponding to the second user; determining a connection between the first user and the second user based on the user profile corresponding to the second user as taught by Perry, to improve the collaborative viewing system of Amento for the predictable result of ensuring only authorized users can access playback of media content.
Regarding claim 57, the combination fails to explicitly disclose “retrieving a privacy setting profile corresponding to the first user; determining whether the second user is an authorized user to share the sound from the first user by comparing the connection between the first user and the second user with the privacy setting profile; in response to determining that the second user is the authorized user to share the sound from the first user, causing, when the video is displayed at the second time later than the first time to a second user, the stored sound to be played back based on the timecode.”
Perry teaches the technique of retrieving a privacy setting profile corresponding to the first user ([0059], i.e., sharing according to user’s preferences set in the user account information); determining whether the second user is an authorized user to share the sound from the first user by comparing the connection between the first user and the second user with the privacy setting profile ([0006], [0059], [0109]); in response to determining that the second user is the authorized user to share the sound from the first user, causing, when the video is displayed at the second time later than the first time to a second user, the stored sound to be played back based on the timecode ([0006], [0085]-[0090], i.e., a user requesting playback of a gaming session views comments made during the gaming session). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of retrieving a privacy setting profile corresponding to the first user; determining whether the second user is an authorized user to share the sound from the first user by comparing the connection between the first user and the second user with the privacy setting profile; in response to determining that the second user is the authorized user to share the sound from the first user, causing, when the video is displayed at the second time later than the first time to a second user, the stored sound to be played back based on the timecode as taught by Perry, to improve the collaborative viewing system of Amento for the predictable result of ensuring only authorized users can access playback of media content.
Regarding claim 66, claim 66 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 56.
Regarding claim 67, claim 67 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 57.

Claims 59, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Amento in view of Woods and in further view of Amento et al. (US Pub. 2010/0287236), herein referenced as Amento’236.
	Regarding claim 59, the combination fails to disclose “identifying a third user to whom the first user is an influencer based on a social profile of the third user; and causing a notification indicating a title of the video and information relating to the vocal expression from the first user to be transmitted to the third user.”
	Amento’236 teaches the technique of identifying a third user to whom the first user is an influencer based on a social profile of the third user ([0001], [0008]-[0010], i.e., identifying a user of a viewing group); and causing a notification indicating a title of the video and information relating to the vocal expression from the first user to be transmitted to the third user ([0008]-[0010], [0012], Fig. 6, i.e., notification is transmitted to a second member of the group). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of identifying a third user to whom the first user is an influencer based on a social profile of the third user; and causing a notification indicating a title of the video and information relating to the vocal expression from the first user to be transmitted to the third user as taught by Amento’236, to improve the collaborative viewing system of Amento for the predictable result of notifying other group members when annotations are available.
Regarding claim 69, claim 69 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 59.

Claims 60, 70 are rejected under 35 U.S.C. 103 as being unpatentable over Amento in view of Woods, Amento’236, and in further view of Swart et al. (US Pub. 2003/0028884), herein referenced as Swart.
Regarding claim 60, Amento teaches causing an audio file containing the first vocal expression and the time code to be sent to the third user ([0018], [0026]-[0039], Figs. 3-4), however the combination fails to disclose “in response to the notification being sent to the third user, receiving a request to download the vocal expression from the third user; and causing an audio file containing the first vocal expression and the time code to be sent to the third user.”
Swart teaches the technique of in response to the notification being sent to the third user, receiving a request to download media content ([0070]-[0077], Fig. 9., i.e., users receive notifications for content availability and in response may download content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of in response to the notification being sent to the third user, receiving a request to download media content as taught by Swart, to improve the collaborative viewing system of Amento for the predictable result of providing users the convenience of receiving alert when media content is available for download. 
Therefore, the combination teaches “in response to the notification being sent to the third user, receiving a request to download the vocal expression from the third user; and causing an audio file containing the first vocal expression and the time code to be sent to the third user.”
Regarding claim 60, claim 60 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 70. 

Allowable Subject Matter
Claims 54-55, 64-65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 3, 2022